[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________
                                                                    FILED
                              No. 06-15229                U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                          Non-Argument Calendar                  July 2, 2007
                        ________________________             THOMAS K. KAHN
                                                                   CLERK
                        U.S. Tax Court No. 11894-05L

KENT E. HOVIND,

                                                       Petitioner-Appellant,

                                    versus

COMMISSIONER OF INTERNAL REVENUE,

                                                       Respondent-Appellee.

                        ________________________

                    Petition for Review of a Decision of the
                            United States Tax Court
                         ________________________

                                ( July 2, 2007 )

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:

     Kent E. Hovind appeals the United States Tax Court’s grant of summary

judgment to the Commissioner of the IRS. Hovind argues that he was erroneously
prevented from challenging the amount of his tax liability in the Tax Court. He also

argues that summary judgment was improper because issues of material fact exist

regarding whether proper procedures were used to assess the tax and whether Hovind

intended to use nominees to avoid tax payment.

      After a thorough review of the parties’ briefs and the record on appeal, we

conclude that the Tax Court did not err in granting summary judgment to the IRS.

Hovind waived his right to contest the amount of his tax liability in court by failing

to raise that issue at the appropriate time in the administrative process. And, the

record does not support his contentions that issues of material fact exist as to the

propriety of the procedures used by the IRS.

      AFFIRMED.




                                          2